 



COMMON STOCK PURCHASE WARRANT A-400

 

VOID AFTER 5:00 P.M., EASTERN TIME ON DECEMBER 6, 2018

 

For the Purchase of up to 1,100,000 Shares of

Common Stock, Par Value $0.001 of

 

CORRUVEN, INC.

A Nevada corporation

 

THIS CERTIFIES THAT, for value received, 671530 N.B. Inc. (the “Holder”), as
registered owner of this Common Stock Purchase Warrant A-400 (the “Warrant”), is
entitled to, at any time at or before the Expiration Date (as defined below),
but not thereafter, to subscribe for, purchase and receive up to One Million One
Hundred Thousand (1,100,000) shares of the fully paid and non-assessable common
stock, par value $0.001 (the “Common Stock”) of Corruven, Inc., a Nevada
corporation (the “Company”), at a purchase price of $0.75 per share (the
“Exercise Price”), upon presentation and surrender of this Warrant and upon
payment by cashier’s check or wire transfer of the Exercise Price for such
Common Stock to the Company at the principal office of the Company; provided,
however, the rights granted by this Warrant shall be adjusted as herein
specified.

 

STATEMENT OF RIGHTS OF WARRANT HOLDER

 

1.          Expiration Date.         The term Expiration Date (the “Expiration
Date”) means the earliest of (i) December 6, 2018, (ii) immediately prior to the
sale of all of substantially all of the Company’s assets, or (iii) immediately
prior to a merger or consolidation in which more than 50% of the total Company
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction;
provided, that the Company shall give notice to the Holder at least 10 days
prior to the events set forth in clauses (ii) and (iii) above.

 

2.          Exercise of Warrant. This Warrant may be exercised in whole or in
part at any time at or before the Expiration Date by presentation and surrender
hereof to the Company, with the Exercise Form annexed hereto as Exhibit A, duly
executed and accompanied by payment by cashier’s check or wire transfer of the
Exercise Price, for the number of shares specified in such form. If this Warrant
should be exercised in part only, the Company shall, upon surrender of this
Warrant for cancellation, execute and deliver a new Warrant evidencing the right
of the Holder to purchase the balance of the shares purchasable hereunder. Upon
receipt by the Company of this Warrant and the Exercise Price at the office or
agency of the Company, in proper form for exercise, the Holder shall be deemed
to be the holder of record of the common stock issuable upon such exercise,
notwithstanding that the stock transfer books of the Company shall then be
closed or that certificates representing such common stock shall not then be
actually delivered to the Holder.

  

 

 

 

3.            Adjustment of Exercise Price and Number of Warrant Shares.

 

(a)          Stock Splits, Etc. The number and kind of securities purchasable
upon the exercise of this Warrant (the “Warrant Shares”) and the Exercise Price
shall be subject to adjustment from time to time upon the happening of any of
the following. In case the Company shall: (i) subdivide its outstanding shares
of Common Stock into a greater number of shares of Common Stock or (ii) combine
its outstanding shares of Common Stock into a smaller number of shares of Common
Stock, then the number of Warrant Shares purchasable upon exercise of this
Warrant immediately prior thereto shall be adjusted so that the holder of this
Warrant shall be entitled to receive the kind and number of Warrant Shares or
other securities of the Company which they would have owned or have been
entitled to receive had such Warrant been exercised in advance thereof. Upon
each such adjustment of the kind and number of Warrant Shares or other
securities of the Company which are purchasable hereunder, the holder of this
Warrant shall thereafter be entitled to purchase the number of Warrant Shares or
securities resulting from such adjustment at an Exercise Price per Warrant Share
or other security obtained by multiplying the Exercise Price in effect
immediately prior to such adjustment by the number of Warrant Shares purchasable
pursuant hereto immediately prior to such adjustment and dividing by the number
of Warrant Shares or other securities of the Company resulting from such
adjustment. An adjustment made pursuant to this paragraph shall become effective
immediately after the effective date of such event retroactive to the record
date, if any, for such event.

 

(b)          Reorganization, Reclassification, Merger, Consolidation or
Disposition of Assets. In case the Company shall reorganize its capital,
reclassify its capital stock, consolidate or merge with or into another
corporation (where the Company is not the surviving corporation or where there
is a change in or distribution with respect to the Common Stock of the Company),
or sell, transfer or otherwise dispose of all or substantially all its property,
assets, or business to another corporation and, pursuant to the terms of such
reorganization, reclassification, merger, consolidation or disposition of
assets, shares of common stock of the successor of acquiring corporation, or any
cash, shares of stock or other securities or property of any nature whatsoever
(including warrants or other subscription or purchase rights) in addition to or
in lieu of common stock of the successor or acquiring corporation ( “Other
Property”), are to be received by or distributed to the holders of Common Stock
of the Company, then Holder shall have the right thereafter to receive, upon
exercise of this warrant, the number of shares of common stock of the successor
or acquiring corporation or of the Company, if it is the surviving corporation,
and Other Property receivable upon or as a result of such reorganization,
reclassification, merger, consolidation or disposition of assets by a holder of
the number of shares of Common Stock for which this Warrant is exercisable
immediately prior to such event. In case of any such reorganization,
reclassification, merger, consolidation or disposition of assets, the successor
or acquiring corporation (if other than the Company) shall expressly assume the
due and punctual observance and performance of each and every covenant and
condition of this Warrant to be performed and observed by the Company and all
the obligations and liabilities hereunder, subject to such modifications as may
be deemed appropriate (as determined in good faith by resolution of the Board of
Directors of the Company) in order to provide for adjustments of shares of
Common Stock for which this Warrant is exercisable which shall be as nearly
equivalent as practicable to the adjustments provided for in this Section.

 

4.          Rights of the Holder. The Holder shall not be entitled to any rights
of a shareholder in the Company, including but not limited to voting right of
the Warrant Shares, either at law or equity, prior to the exercise thereof, and
the rights of the Holder are limited to those expressed in the Warrant and are
not enforceable against the Company except to the extent set forth herein.

 

5.          Restrictions on Transfer. The Holder of this Warrant, by acceptance
thereof; agrees that, absent an effective registration statement, under the
Securities Act of 1933 (the “Act”), covering the disposition of this Warrant or
the Common Stock issued or issuable upon exercise hereof, such Holder will not
sell or transfer any or all of this Warrant or such Common Stock without first
providing the Company’s transfer agent with an opinion of Company counsel to the
effect that such sale or transfer will be exempt from the registration and
prospectus delivery requirements of the Act. The certificates evidencing the
Warrant and Common Stock which will be delivered to such Holder by the Company
shall bear substantially the following legend:

 

 

 

  

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REQUIREMENTS FOR SUCH REGISTRATION FOR NONPUBLIC OFFERINGS.
ACCORDINGLY, THE SALE, TRANSFER. PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF
THE SECURITIES EVIDENCED HEREBY OR ANY PORTION THEREOF OR INTEREST THEREIN MAY
NOT BE ACCOMPLISHED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER
THAT ACT OR AN OPINION OF COUNSEL SATISFACTORY TO CORRUVEN, INC. THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

THESE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S.PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AND WITHOUT REGISTRATION WITH
THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN
RELIANCE UPON REGULATION S PROMULGATED UNDER THE SECURITIES ACT, TRANSFER OF
THESE SHARES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO
AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE SECURITIES ACT. THIS CERTIFICATE MAY NOT BE
TRANSFERRED UNTIL AFTER ONE YEAR FROM THE DATE OF THIS CERTIFICATE.”

 

Each Holder of this Warrant, at the time all or a portion of such Warrant is
exercised, agrees to make such written representations to the Company as the
Company may request, in order that the Company may be satisfied that such
exercise of the Warrant and consequent issuance of Common Stock will not violate
the registration and prospectus delivery requirements of the Act, or other
applicable state securities laws.

 

6.          Maximum Exercise. The Holder shall not be entitled to exercise this
Warrant on an exercise date, in connection with that number of shares of Common
Stock which would be in excess of the sum of (i) the number of shares of Common
Stock beneficially owned by the Holder and its affiliates on an exercise date,
and (ii) the number of shares of Common Stock issuable upon the exercise of this
Warrant with respect to which the determination of this limitation is being made
on an exercise date, which would result in beneficial ownership by the Holder
and its affiliates of more than 9.99% of the outstanding shares of Common Stock
on such date. For the purposes of the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder. Subject to
the foregoing, the Holder shall not be limited to aggregate exercises which
would result in the issuance of more than 9.99%.

 

7.          Loss or Mutilation. Upon receipt by the Company of evidence
satisfactory to it (in the exercise of reasonable discretion) of the ownership
of and the loss, theft, destruction or mutilation of any Warrant and (in the
case of loss, theft or destruction) of indemnity satisfactory to it (in the
exercise of reasonable discretion), and (in the case of mutilation) upon
surrender and cancellation thereof, the Company will execute and deliver in lieu
thereof a new Warrant of like tenor.

 

 

 

 

8.          Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective upon the earlier of: (i) the business day of transmission by telecopy,
facsimile or electronic mail transmission at the address, facsimile number or
electronic mail address designated below (if delivered prior to 5:00 p.m.
Eastern Standard Time on such business day), (ii) the first business day
following such delivery (if delivered after 5:00 p.m. Eastern Standard Time on
such business day); or (iii) on the first business day following the date of
sending by any nationally recognized courier or package delivery service. The
addresses for such communications shall be:

 

 

If to the Company, to: If to Holder, to:     Corruven, Inc. 671530 N.B. Inc. 260
Notre Dame   Kedgwick, New Brunswick E8B 1H9   Canada   Attn: Alain Belanger,
CEO  

 

9.          Modification. This Warrant may be amended only in a writing executed
by both the Company and the Holder.

 

10.         Assignment. The Warrant and any shares convertible thereunder may
not be assigned by the Holder without the express written consent of the
Company.

 

11.         Governing Law. The subject matter of this Warrant shall be governed
by and construed in accordance with the laws of the State of California (without
reference to its choice of law principles), and to the exclusion of the law of
any other forum, without regard to the jurisdiction in which any action or
special proceeding may be instituted. THE HOLDER HEREBY AGREES TO SUBMIT TO THE
PERSONAL JURISDICTION AND VENUE OF THE STATE COURTS LOCATED IN NORTH SAN DIEGO
COUNTY, CALIFORNIA, FOR RESOLUTION OF ALL DISPUTES ARISING OUT OF, IN CONNECTION
WITH, OR BY REASON OF THE INTERPRETATION, CONSTRUCTION, AND ENFORCEMENT OF THIS
WARRANT, AND HEREBY WAIVES THE CLAIM OR DEFENSE THEREIN THAT SUCH COURTS
CONSTITUTE AN INCONVENIENT FORUM. AS A MATERIAL INDUCEMENT FOR THIS WARRANT,
EACH PARTY SPECIFICALLY WAIVES THE RIGHT TO TRIAL BY JURY OF ANY ISSUES SO
TRIABLE. If it becomes necessary for the either party to institute legal action
to enforce the terms and conditions of this Warrant, the prevailing party shall
be awarded reasonable attorneys fees, expenses and costs.

 

12.         Execution of the Warrant. The parties executing this Warrant have
the requisite corporate power and authority to enter into and carry out the
terms and conditions of this Warrant, as well as all transactions contemplated
hereunder. All corporate proceedings have been taken and all corporate
authorizations and approvals have been secured which are necessary to authorize
the execution, delivery and performance of this Warrant. This Warrant has been
duly and validly executed and delivered by the Company and constitutes a valid
and binding obligation, enforceable in accordance with the respective terms
herein. Upon delivery of this Warrant, this Warrant will constitute the valid
and binding obligations of Company, and will be enforceable in accordance with
its respective terms.

 

 

 

 

SIGNATURE PAGE

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer as of the date first written above.

 

  CORRUVEN, INC.           By: Alain Belanger   Its: Chief Executive Officer    
  Agreed, acknowledged and accepted by:       671530 N.B. INC.       By:   Its:

 

A FACSIMILE OR ELECTRONIC MAIL COPY OF THIS AGREEMENT SHALL HAVE THE SAME LEGAL
EFFECT AS AN ORIGINAL OF THE SAME.

 

 

 

 

EXHIBIT A

 

FORM OF SUBSCRIPTION

(to be signed only on exercise of Warrant)

TO: Corruven, Inc.

 

The undersigned, pursuant to the provisions set forth in the attached Warrant
A-400, hereby elects to purchase:

 

_________________ shares of the Common Stock covered by such Warrant A-400.

 

The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant A-400, which is
$0.75, resulting in a total payment of $_____________

 

The undersigned requests that the certificates for such shares be issued as
follows:

 

Shares to be issued in the name of:___________________________

 

To be delivered to the following address:

 

_______________________________________

 

_______________________________________

 

If said number of Warrants exercised shall not be all the Warrants evidenced by
the within Warrant Certificate, issue a new Warrant Certificate for the
remaining balance of Warrants to the undersigned at the address stated above.



 

Name of Holder:       (Please Print)         Signature:           Date:    

 

 

 

